Title: Edmund Jenings to John Adams, 6 April 1784
From: Jenings, Edmund
To: Adams, John


        
          Sir
          London April 6th. 1784.
        
        I have done myself the Honor of Answering your Excellencys Letter of the 10th of Febry by two different Posts, as far as was then in my Power. I have now to give your Excellency Information of the only Metter which remained Unanswered.
        I am told an Express is Arrived from Congress brought by a Mr or Major Franks announcing the ratification of the Treaty on the 14 of Febry,— The Major is believe gone on to Paris.
        the Elections are carrying on with great Violence, it is generally believd they will run against the Coalition— Mr Fox is likely to lose His in Westminster. & Lord John Cavendish is thrown out of the City of York.
        Mr Barclay is just returned to Paris. and Mr Ridley is now in London, Mr Chace talks of returning to America soon.
        Give me leave to Ask whether the Abbè Mablys Book is published in Holland.
        When does your Excellency expect Mrs Adams,?
        I beg to be remembered most kindly to your Son
        I am with the greatest Consideration / Sir / Your Excellencys / Most Obedient Humble Servant
        
          Edm: JeningsOld Slaughters Coffee HouseSt Martins Lane.
        
      